Citation Nr: 0636407	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-23 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for arthralgia of 
multiple joints.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

In its November 2003 Remand, the Board noted that although 
the veteran filed a timely notice of disagreement with the 
RO's January 1999 denial of service connection for arthritis, 
the RO had not issued the veteran a proper statement of the 
case with regard to that issue.  Accordingly, the Board 
directed the RO, among other things, to issue the veteran a 
statement of the case on the issue of service connection for 
arthritis of multiple joints and to inform the veteran of the 
requirements to perfect an appeal on the same issue.  The 
originating agency has not complied with this remand 
directive.  

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  


CONTINUED ON NEXT PAGE


In addition, the veteran contends that a compensable rating 
is warranted for his service-connected arthralgia.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the veteran's service-connected arthralgia was conducted in 
August 2001.  The veteran has indicated that his condition 
has worsened since that time and thus, an additional VA 
examination is warranted to determine the current nature and 
extent of his service-connected disability.

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The appellant should be a Statement of 
the Case on the issue of entitlement to 
service connection for arthritis of 
multiple joints and informed of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The appellant should also be provided 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and notice that he should submit any 
pertinent evidence in his possession.

3.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
any pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected arthralgia.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  Any 
indicated studies are to be performed.  

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
arthralgia.  The examiner should, to the 
extent possible, distinguish the 
manifestations of the arthralgia from 
those of arthritis.  In addition, he 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's arthritis 
is etiologically related to his military 
service or was caused or chronically 
worsened by the service-connected 
arthralgia.  He should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue(s) on appeal based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
supplemental statements of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


